Citation Nr: 0845094	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  07-22 680	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased rating in excess of 
40 percent for residuals of a lumbar spine injury with 
degenerative arthritis.  

2.  Entitlement to increased compensable evaluation for 
residuals of a thoracic compression fracture at T-12.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from January 1966 
to January 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2007 rating action of the 
Department of Veterans Affairs Regional Office (RO) in Waco, 
Texas.  In that decision, the RO continued a 40 percent 
evaluation for residuals of a lumbar spine injury with 
degenerative arthritis and continued a noncompensable 
evaluation for residuals of a thoracic compression fracture 
at T-12.  


FINDINGS OF FACT

1.  The residuals of a lumbar spine injury with degenerative 
arthritis do not cause unfavorable ankylosis of the entire 
thoracolumbar spine.  Intervertebral disc syndrome has not 
been shown.  

2.  There are essentially no residuals of a thoracic 
compression fracture at T-12; there is loss of approximately 
10 percent of vertebral height.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 
40 percent for residuals of a lumbar spine injury with 
degenerative arthritis have not been met.  38 C.F.R. § 3.102, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 
(DC) 5235 to 5242 (2008).  

2.  The criteria for a compensable evaluation for residuals 
of a thoracic compression fracture at T-12 have not been met.  
38 C.F.R. § 3.102, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5235 to 5242 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and to Assist  

In a December 2006 letter, the RO satisfied its duty to 
notify the veteran under 38 U.S.C.A. § 5103(a) (West 2002) 
and 38 C.F.R. § 3.159(b) (2008).  The RO notified the veteran 
of: information and evidence necessary to substantiate the 
claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
In a September 2006 letter the RO also notified the veteran 
of the process by which initial disability ratings and 
effective dates are established, as required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  

A recent case, Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008), lists requirements for VCAA notice in increased 
rating claims.  First, 38 U.S.C.A. § 5103(a) requires the 
Secretary to inform the claimant: he or she must provide, or 
ask the Secretary to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life.  Vazquez-Flores, 
22 Vet. App. at 43.  

Second, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the claimant 
demonstrating a noticeable worsening or increase in severity 
of the disability and the effect that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant.  
Id.  

Third, the claimant must be notified that, should an increase 
in disability be found, a disability rating will be 
determined by applying relevant diagnostic codes, which 
typically provide for a range in severity of a particular 
disability from noncompensable to as much as 100 percent 
(depending on the disability involved), based on the nature 
of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  Id.  

Finally, the notice must also provide examples of the types 
of medical and lay evidence that the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  This 
includes competent lay statements describing symptoms, 
medical and hospitalization records, medical statements, 
employer statements, job application rejections, and any 
other evidence showing an increase in the disability or 
exceptional circumstances relating to the disability.  Id. at 
43-44.  

Any VCAA notification errors have not affected the essential 
fairness of the current adjudication.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007).  Evidence of record 
demonstrates that the veteran has actual knowledge of the 
criteria necessary for an increased rating for both his 
service-connected residuals of a lumbar spine injury with 
degenerative arthritis and service-connected thoracic 
compression fracture at T-12.  See Vazquez-Flores, 22 Vet. 
App. at 48-49 (citing Dalton v. Nicholson, 21 Vet. App. 23, 
30-31 (2007) ("[a]ctual knowledge is established by 
statements or actions by the claimant or the claimant's 
representative that demonstrates an awareness of what was 
necessary to substantiate his or her claim")).  

In the December 2006 letter, the RO advised the veteran of 
his opportunity to submit his own statement in which he 
"completely describe[s] . . . [his] symptoms, their 
frequency and severity, and other involvement, extension and 
additional disablement caused by . . . [his] disability."  
An October 2005 VA medical record, as well as the three VA 
examination reports (from December 2005, October 2006 and 
October 2007), show the veteran described symptoms and 
problems related to his back disabilities.  Also, the veteran 
discussed issues (medication, balance, and locomotion) he 
felt were related to his back disabilities in his June 2007 
substantive appeal.  Such statements exhibit an understanding 
of the criteria necessary for an increased rating for his 
service-connected residuals of a lumbar spine injury with 
degenerative arthritis and service-connected thoracic 
compression fracture at T12.  

VA has done everything reasonably possible to assist the 
veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  All identified and available treatment 
records have been secured.  The veteran has been medically 
evaluated in conjunction with his claims.  In January 2007 he 
stated he had no further evidence to submit.  The duties to 
notify and assist have been met.  

II.  Legal Criteria 

        A.  Disability Evaluations in General

In evaluating the severity of a particular disability, it is 
essential to consider its history.  38 C.F.R. §§ 4.1 and 4.2 
(2008).  Where entitlement to compensation has already been 
established and an increase in disability rating is at issue 
the present level of disability is of primary concern.  
Although a review of the recorded history of a disability 
should be conducted in order to make a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over current findings.  Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994).

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practicably 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1.  Each 
service-connected disability is rated on the basis of 
specific criteria identified by diagnostic codes.  38 C.F.R. 
§ 4.27 (2008).  In exceptional cases, an extraschedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities may be awarded.  38 C.F.R. § 3.321 
(b)(1) (2008).  For an extraschedular evaluation to apply, 
there generally must be a "finding that the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization as to render impractical 
the application of the regular schedular standards."  Id.  

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See, 38 U.S.C.A. 
§ 5107(b) (West 2002); 38 C.F.R. § 3.102 (2008).

In determining the present level of a disability for any 
increased evaluation claim, the Board must consider the 
application of staged ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).  Where the evidence contains factual 
findings that demonstrate distinct time periods in which the 
service-connected disability exhibited diverse symptoms 
meeting the criteria for different ratings during the course 
of the appeal, the assignment of staged ratings would be 
necessary.  

	B.  The Musculoskeletal System  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination upon which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity or the 
like.  38 C.F.R. § 4.40 (2008).  

Evidence of pain, weakened movement, excess fatigability, or 
incoordination must be considered in determining the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
taking into account any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown, 8 Vet. App. 
202, 205-206 (1995).  The provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) do not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including flare ups.  38 C.F.R. § 4.14 (2008).  
The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 
(2008) (addressing the joints) should only be considered in 
conjunction with the diagnostic codes predicated on 
limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 
(1996).  

The intent of the rating schedule is to recognize painful 
motion with joint or periarticular pathology as productive of 
disability.  It is the intention to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimum compensable 
rating for the joint.  38 C.F.R. § 4.59 (2008).  

With respect to the joints, the factors of disability reside 
in reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; (e) 
incoordination, impaired ability to execute skilled movements 
smoothly; and (f) pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.  
For the purpose of rating disability from arthritis, the 
spine is considered a major joint.  Id.  

The Board has evaluated the veteran's back disabilities under 
multiple diagnostic codes to determine if there is any basis 
to increase the assigned rating.  Such evaluations involve 
consideration of the level of impairment of a veteran's 
ability to engage in ordinary activities, to include 
employment, as well as an assessment of the effect of pain on 
those activities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59.  

The General Rating Formula for Diseases and Injuries of the 
Spine for diagnostic codes 5235 to 5243 provides for the 
rating of disabilities of the spine.  The formula includes 
DC 5235 regarding vertebral fracture or dislocation and 
DC 5237 regarding lumbosacral or cervical strain.  With or 
without symptoms such as pain (whether or not it radiates), 
stiffness, or aching in the area of the spine affected by 
residuals of injury or disease, the formula is as follows:  

Unfavorable ankylosis of the entire spine (100 percent);

Unfavorable ankylosis of the entire thoracolumbar spine (50 
percent);

Unfavorable ankylosis of the entire cervical spine, or 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or with favorable ankylosis of the entire 
thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or 
less, or favorable ankylosis of the entire cervical spine 
(30 percent);

For forward flexion of the thoracolumbar spine greater than 
30 degrees but not greater than 60 degrees, or forward 
flexion of the cervical spine greater than 15 degrees but 
not greater than 30 degrees, or the combined range of motion 
of the thoracolumbar spine not greater than 120 degrees, or 
the combined range of motion of the cervical spine not 
greater than 170 degrees, or muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis (20 percent);

For forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees, or forward 
flexion of the cervical spine greater than 30 degrees but 
not greater than 40 degrees, or combined range of motion of 
the thoracolumbar spine greater than 120 degrees but not 
greater than 235 degrees, or combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees, or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour, or vertebral body fracture with loss of 50 percent 
or more of the height (10 percent).  38 C.F.R. § 4.71a 
(2008).  

Degenerative arthritis, including osteoarthritis, established 
by X-ray findings is rated according to limitation of motion 
for the joint or joints involved.  Where limitation of motion 
is noncompensable, an evaluation of 10 percent is assigned 
for each major joint (including the ankle and the knee) or 
group of minor joints affected by limitation of motion to be 
combined not added under DC 5003.  Limitation of motion must 
be objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion a 10 percent rating is 
assigned where there is X-ray evidence of involvement of two 
or more major joints, or two or more minor joint groups; and 
a 20 percent evaluation is assigned where there is X-ray 
evidence of involvement of two or more major joints or two or 
more minor joint groups and occasional incapacitating 
exacerbations.  38 C.F.R. § 4.71a, DC 5003 (2008).  The 
20 percent and 10 percent ratings based on X-ray findings, as 
stated above, will not be combined with ratings based on 
limitation of motion.  38 C.F.R. § 4.71a, DC 5003, Note (1).  

III.  Analysis

The history of the veteran's disability shows that in a 
February 2003 rating action, the RO granted service 
connection for residuals of a lumbar spine injury with 
degenerative arthritis (10 percent, effective August 26, 
2002).  Service connection was also granted for a thoracic 
compression fracture at T-12 (0 percent, effective August 26, 
2002).  In August 2005, the veteran filed a claim for an 
increase for these disabilities.  In January 2006, the RO 
granted a 40 percent evaluation (effective August 29, 2005) 
for his service-connected residuals of a lumbar spine injury 
with degenerative arthritis.  The RO continued the 0 percent 
evaluation for his service-connected thoracic compression 
fracture at T-12.  Both of these evaluations were continued 
in a February 2007 rating decision by the RO.  The veteran 
contends that he deserves a higher rating.  

When the veteran was initially service connected in February 
2003, the ratings criteria at the time allowed for two 
separate grants of service connection.  The veteran's current 
claim for an increased rating for both of his 
service-connected back disabilities were filed after 
September 26, 2003 and are now evaluated under the current 
38 C.F.R. § 4.71a, DC 5235 to 5242.  This regulation does not 
provide for separate evaluations; all of the diagnostic codes 
5235 to 5242 are rated under the same criteria.  38 C.F.R. 
§ 4.71a.  As 38 C.F.R. § 4.14, the avoidance of pyramiding 
regulation states, the evaluation of the same disability 
under various diagnoses is to be avoided.  

A February 2004 VA medical record shows the veteran 
complained of parathesia in his hands that would wake him up 
at night.  The record notes his chronic back pain and 
discusses X-rays from December 2002 that showed moderate 
osteophyte degenerative changes and mild disc narrowing at 
L4-L5 and L5-S1 in C-spine films from December 2003; both of 
these records showed changes in his degenerative disc disease 
and degenerative joint disease.  

A January 2005 VA medical record showed the veteran reported 
increased problems with his low back.  In June 2005, he 
stated he had increased pain in his low back around the belt 
line.  Neurologically, the veteran was found intact.  

September 2005 magnetic resonance imaging (MRI) results 
showed significant degenerative joint disease and 
degenerative disc disease at multiple levels of the cervical 
and lumbar spines.  There were multiple levels of foraminal 
stenosis but no severe central stenosis.  

In October 2005, the veteran was given an examination to 
evaluate and recommend him for a comprehensive rehabilitation 
program.  The examination noted the veteran had a history of 
a crush fracture in his left heel from a scaffold fall.  
Tenderness was noted on the midline over paraspinal muscles, 
mostly at the mid and low lumbar level.  Sensory examination 
in the lower extremities was not testable, as the veteran's 
responses were too variable.  The veteran's chronic low back 
pain was secondary to a disk bulging at the L4-5 with spinal 
stenosis and lumbar spondylosis.  

In December 2005, the veteran was given a VA examination.  He 
again complained of low back pain and radiation of pain up 
and down his back.  He stated that flare-ups generally lasted 
one day and occurred with ordinary activity.  The veteran 
used no assistive devices and was not working.  Examination 
revealed flexion of 20 out of 90 degrees; extension of 5 out 
of 30 degrees; left and right lateral rotation of 20 out of 
45 degrees; and left and right lateral flexion of 10 out of 
30 degrees.  Tenderness on the L5 spine was reported and 
range of motion was additionally limited by 10 degrees in 
flexion due to pain, stiffness and lack of endurance 
following repetitive use.  A neurological examination was 
unremarkable.  A straight leg raise was 70 degrees 
bilaterally.  No intervertebral disc syndrome was noted.  

At an October 2006 VA examination, the veteran complained of 
constant pain with no flare-ups.  He was not using any 
assistive devices and complained of no radiation of pain.  
The veteran stated that his condition had no effect on 
activities of daily living.  The cervical spine was examined, 
but the veteran declined doing the range of motion test in 
any direction, rotations included.  The range of motion could 
not be tested.  The examiner indicated that the veteran was 
"guarding when aware".  The neurological examination and 
the veteran's posture were normal.  No intervertebral disc 
syndrome was reported.  The September 2005 MRI findings were 
discussed.  

In a March 2007 statement, the veteran stated he wanted 
another VA examination because he claimed he had a 
communication problem with the October 2006 VA examiner.  In 
a June 2007 substantive appeal, he stated his condition had 
worsened and that he was having trouble with locomotion and 
balance.  

A July 2007 VA radiology report showed moderate degenerative 
joint disease of the lumbar spine, no focal abnormalities and 
no change since June 2005.  

The veteran received another VA examination in October 2007.  
The VA examiner reviewed the veteran's entire claims file.  
The veteran complained of intermittent radiation of pain to 
the left foot and constant pain worsened with cold weather.  
The veteran stated he had a cane, but he did not come to the 
examination with it.  The examiner noted a history of a fall 
about six months ago.  A slight scoliosis of the upper 
thoracic spine with a curve to the right was noted, as was a 
normal to slow gait.  The veteran declined to have his range 
of motion tested because he was in too much pain.  Tenderness 
upon palpation at the low thoracic level; at the lumbosacral 
level in the midline; and over the low paraspinal muscles.  
No sensory deficit was noted in either lower extremity.  

The examiner gave an opinion on the veteran's balance and 
disturbance of locomotion.  The examiner referenced the 
veteran's recent X-ray report from October 2007 and stated 
"Compression of the body of T-12 does not cause compression 
of the spinal cord."  The examiner concluded that balance 
and disturbance of the locomotion are less likely than not 
related to the residuals of the lumbar spine injury with the 
compression fracture of the T-12.  

It has not been contended or shown in this case that the 
veteran is service-connected due to DC 5236 sacroiliac injury 
and weakness; DC 5238 spinal stenosis; DC 5239 
spondylolisthesis or segmental instability; DC 5240 
ankylosing spondylitis; or DC 5241 spinal fusion.  The 
diagnostic codes pertaining to the veteran's disability are 
DC 5237 lumbosacral or cervical strain; DC 5242 degenerative 
arthritis of the spine; and DC 5235 vertebral fracture or 
dislocation.  All of these diagnostic codes are rated under 
the same criteria.  38 C.F.R. § 4.71a.  

The Board finds that higher evaluations for residuals of a 
lumbar spine injury with degenerative arthritis and residuals 
of a thoracic compression fracture at T12 are not warranted.  
There was no evidence in any of the VA examinations or VA 
medical records that the veteran has unfavorable ankylosis of 
the entire thoracolumbar spine.  His compression fracture is 
essentially asymptomatic; there is loss of only about 10 
percent of vertebral height and the criteria for a 
compensable evaluation requires a more dramatic decrease.  No 
other residuals are shown and the criteria for a separate 
compensable evaluation are not met.    

The Board has considered the veteran's arthritis in his back.  
Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint or joints 
involved.  When the limitation of motion of the specific 
joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint group or group of minor 
joints affected by limitation of motion, to be combined, not 
added, under DC 5003.  38 C.F.R. § 4.71a, DC 5003 (2008).  In 
this case, as the veteran is currently receiving a 
compensable evaluation for limitation of motion of the spine 
under the new general rating formula for the back disorder, 
arthritis does not provide a basis to increase the veteran's 
evaluations.  

Where the evidence contains factual findings that show a 
change in the severity of symptoms during the course of the 
rating period on appeal, assignment of staged ratings would 
be permissible.  See Hart, 21 Vet. App. at 509-510.  However, 
the record does not support the assignment of different 
percentage evaluations during the time period on appeal.  
There were no distinct periods of time during which the 
veteran's disability was compensable for an increase since 
the effective date of service connection.  He is not entitled 
to receive a staged rating.  

As for extraschedular consideration, at the October 2007 VA 
examination the veteran's functional assessment was negative 
for significant effects of the disability on the veteran's 
usual occupation.  At the December 2005 VA examination the 
veteran stated he was not working.  In October 2006, the 
veteran stated his condition did not interfere with the 
activities of daily living.  In October 2005, the veteran did 
report that he could no longer work as a carpenter, but VA 
medical records from both January 2005 and August 2007 
suggest this was due to the parathesias present in the 
veteran's hands which were attributed to the veteran's carpal 
tunnel syndrome.  The veteran has not been frequently 
hospitalized for his disability.  No objective evidence 
suggests the veteran's service-connected back disabilities 
provide an unusual employment handicap.  A referral for 
consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321 (b)(1).  

As the preponderance of the evidence is against the claims 
for increased ratings, the benefit-of-the-doubt rule does not 
apply, and the claims must be denied.  38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

A disability rating greater than 40 percent for the residuals 
of a lumbar spine injury with degenerative arthritis is 
denied.  

A compensable evaluation for the residuals of a thoracic 
compression fracture at T12 is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


